Citation Nr: 1602158	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-39 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with secondary alcohol and drug dependence. 


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was most recently before the Board in February 2012, when it was remanded for additional development.  It has returned to the Board for adjudication.


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD with secondary alcohol and drug dependence has not resulted in occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD with secondary alcohol and drug dependence have not been met during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The record reflects that the Veteran was mailed a letter in March 2003, prior to the initial adjudication of the claim, advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Nothing more was required.  

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records.  Also on file are pertinent outpatient treatment records.  The file also contains multiple written statements from the Veteran and his representative.  No outstanding evidence has been identified that has not otherwise been obtained.

VA obtained an opinion in April 2008 and an examination and opinion in June 2014.  The Board finds the above VA reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners reviewed the Veteran's entire claims file and the June 2014 examiner personally interviewed and examined the Veteran, including eliciting a history from him.  Both opinions provided information necessary to evaluate the Veteran's service-connected PTSD under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the Veteran's PTSD has been met. 38 C.F.R. § 3.159(c)(4).

The Board recognizes that the Veteran's last VA examination is over a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence, much less contention, indicating that there has been a material change in the severity of the Veteran's service-connected PTSD with secondary alcohol and drug dependence since the June 2014 examination was conducted.

This case was remanded in February 2012 for additional development.  Specifically, additional treatment records were to be obtained and an examination was to be afforded the Veteran.  The claims file includes updated treatment records.  The Veteran was then examined in June 2014 to assess the current severity of his PTSD.  Accordingly, the Board finds that there has been substantial compliance with its February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Otherwise, a uniform rating will be assigned.

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's service-connected PTSD with secondary alcohol and drug dependence is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2015) (incorporating by reference the VA's adoption of the DSM-V for rating purposes).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



III. Analysis

The Veteran submitted a claim for an increased evaluation in October 2002.  In the statement, he indicated that he was using drugs and alcohol to self-medicate his PTSD.  He said that drugs became his only escape from the "terrifying images of the war" entering his thoughts.  He indicated that he had nightmares and flashbacks "almost every day/night."  

In an April 2008 VA mental disorders opinion, the examiner reviewed the Veteran's claims file.  The examiner noted the Veteran's medical history and the Veteran's statements regarding his mental health.  The examiner found that it "would be reasonable to link the veteran's history of substance abuse disorder to his service-connected posttraumatic stress disorder."  

During a VA examination in June 2014, the examiner noted that the Veteran has PTSD but the symptoms are not severe enough to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported getting along well with the other inmates, including his cell mate.  He stated that he was not currently working but that he typically spends his days playing baseball and reading.  He said that he has nightmares of being chased by a shadow when he sleeps.  The Veteran denied any on-going mental health treatment.  He also denied hallucinations and homicidal/suicidal ideation.  He did affirm temper control difficulties.  The Veteran's appetite was described as normal and his energy low.  The Veteran also denied any current substance abuse.  The examiner indicated that the Veteran's emotional reactions were flat, blunted, and bland.  The Veteran was cooperative and answered all questions.  He was also oriented to time and place.  The Veteran's appearance and hygiene were within normal limits and his behavior was appropriate.  The Veteran did not exhibit disorientation or obsessive rituals.  He did not have gross impairment in thought processes or communication as his speech was logical and relevant.  He did not present a danger to himself or others and there was no evidence of memory dysfunction.

Records from the Michigan Department of Corrections show that the Veteran has been incarcerated since 1992.  Medical records from dated since October 2002 document periodic psychiatric treatment.  None of the records document PTSD symptoms that are worse than what was recorded during the June 2014 VA examination.  Notably, during treatment in April 2005, the Veteran reported that he had a history of outpatient treatment for depression in 1974 and 1998 but had no treatment since.  The physician noted that the Veteran presented as a "quiet, thoughtful, verbally responsive" man.  The Veteran complained of insomnia but his reported mood was "feeling better."  His affect was appropriate.

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology does not more nearly approximate the severity of occupational and social impairment contemplated by a rating in excess of 30 percent under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during the appeal period.  38 C.F.R. § 4.7.

The evidence of record does not indicate that the Veteran has exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  Although the Veteran had drug dependency issues in the past, he denied drug and alcohol use on his most recent examination.  The Board surmises that the Veteran's history of drug and alcohol abuse is remote as he has been incarcerated since 1992.  Indeed, in an August 2007 statement, the Veteran stated that he stopped using heroin in June 1991.  Additionally, while he does report difficulty sleeping due to nightmares and some problems with temper control, there is no evidence of panic attacks or difficulty establishing and maintaining effective relationships.  He even noted that he gets along with other inmates and his cell mate.  He also endorsed enjoying recreational activities such as reading and playing baseball.  Mental status findings showed clear speech and normal thought processes without signs of hallucinations or suicidal/homicidal ideation.  He was also noted to be cooperative. 

Further, the June 2014 VA examiner commented that the Veteran's symptoms are not severe enough to interfere with occupational and social functioning at all.  Such would belie a finding of occupational and social impairment with reduced reliability and productivity.   

Consequently, the Board finds that there is no basis for assignment of an evaluation in excess of 30 percent disabling for PTSD with secondary alcohol and drug dependence during the entire appeal period.  The Board fully recognizes that the listed symptoms for a 50 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment with reduced reliability and productivity, as contemplated by the rating criteria, is simply not shown or even approximated.  The totality of the evidence fails to support the assignment of a 50 percent rating for PTSD at any time during the appeal period.  

The Veteran also submitted written statements from himself and his representative discussing the severity of his service-connected PTSD.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this regard, the Veteran and his representative are competent to report on factual matters of which they have first-hand knowledge, e.g. psychiatric symptomatology including anger outbursts and disruptions of mood.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the subjective statements of the Veteran and representative regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").  Even considering the lay statements from the Veteran and his representative, the totality of the evidence still fails to support the assignment of a rating in excess of 30 percent for PTSD with secondary alcohol and drug dependence.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 30 percent for PTSD with secondary alcohol and drug dependence must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon consideration of applicable rating provisions. It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's PTSD disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's psychiatric disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable based on his service-connected PTSD with secondary alcohol and drug dependence.  The Veteran is presently incarcerated.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD with secondary alcohol and drug dependence is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


